 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358 NLRB No. 5
 
24
 
Asher Candy, Inc. and Sherwood Brands, Inc., A Si
n-
gle Employer
,
 
and Sherwood Brands, LLC, A
l-
ter Ego of Sherwood Brands, Inc., both d/b/a 
Sherwood Brands, Inc. LLC; Sherwood Brands, 
Inc., Debtor
-
in
-
possession and Sherwood 
Brands, LLC, Debtor
-
in
-
possession 
and
 
Local 
102, Bakery, Confectionary, Tobacco Workers 
& Grain Millers International Union, AFL

CIO.  
Case 29

CA

0
26761
 
February 
8
, 2012
 
SECOND SUPPLEMENTAL 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AND 
G
RIFFIN
 
The Acting General Counsel seeks
 
default judgment in 
this case on the ground that the Respondents have failed 
to file an answer to the amended compliance specific
a-
tion.
1
 
On October 24, 2006, the Board issued a Decision and 
Order
2
 
that, among other things, directed Respondent 
Asher Candy,
 
Inc. and Sherwood Brands, Inc. LLC, as a 
single employer, to make whole its 
laid
-
off unit emplo
y-
ees for loss of earnings and other benefits resulting from 
the Respondent

s unfair labor practices in violation of 
Section 8(a)(5) and (1) of the Act.  On Nove
mber 27, 
2007, the United States Court of Appeals for the District 
of Columbia Circuit enforced the Board

s Order.
3
 
Thereafter, a controversy having arisen over the 
amount of backpay and other benefits owed the unit e
m-
ployees, on March 28, 2008, the Region
al Director for 
Region 29 issued a compliance specification and notice 
of hearing.  On 
February 19, 2009
, the Board issued a 
Supplemental Decision and Order,
4
 
ordering that the R
e-
spondent, inter alia, pay to the unit employees the 
amounts set forth in the 
appendices, plus interest, minus 
tax withholdings required by Federal and State laws.  On 
October 15, 2009, the United States Court of Appeals for 
the Second Circuit enforced the Board

s Order.
5
 
A further controversy having arisen over whether 
Sherwood Bra
nds, Inc., Sherwood Brands, LLC, She
r-
wood Brands, Inc., debtor
-
in
-
possession, and Sherwood 
                    
 
1
 
The underlying pleading in this proceeding was entitled
,
 

Notice of 
Hearing.

  
In the Order Transferring Proceeding to the Board and N
o-
tice to Show Cause issued on October 21, 2011, the Board indicated, at 
f
n.
 
1, that it viewed the 
n
otice of 
h
earing as an
 
amended compliance 
specification, directed the Region to so amend the name of the plea
d-
ing, and instructed the parties to refer to the pleading

s name as amen
d-
ed.  An Order amending the name of the pleading issued on November 
10, 2011.
 
2
 
348 NLRB 993 (200
6).
 
3
 
Nos. 06
-
1368 and 06
-
1393.
 
4
 
353 NLRB 959 (2009).
 
5
 
No. 09
-
1307
-
ag.
 
Brands, LLC, debtor
-
in
-
possession should be held jointly 
and severally liable for the amount of backpay due to the 
unit employees, the Regional Director for Region 2
9 
issued an amended compliance specification on August 
17, 2011, notifying the Respondents that they should file 
timely answers complying with the Board

s Rules and 
Regulations.  Although properly served with copies of 
the amended compliance specification,
 
the Respondents 
failed to file an answer.
6
 
By letter dated September 8, 2011, counsel for the Ac
t-
ing General Counsel advised Respondents

 
counsels that 
if an answer was not filed by September 15, 2011, a m
o-
tion for default judgment would be filed.  In a l
etter dated 
September 16, 2011, counsel for Sherwood Brands, Inc. 
replied that 

No Answers are required by the debtor ent
i-
ties.  All proceedings before the National Labor Rel
a-
tions Board against the Answer dated entities are Stayed 
as a matter of law.

7
 
On
 
September 26, 2011, the Acting General Counsel 
filed a Motion for Default Judgment with the Board.  On 
October 21, 2011, the Board issued an order transferring 
the proceeding to the Board and a Notice to Show Cause 
why the motion should not be granted.  T
he Respondents 
filed no response.  The allegations in the motion and in 
the amended compliance specification are therefore u
n-
disputed.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
Ruling on Moti
on for Default Judgment
 
Section 102.56(a) of the Board

s Rules and Regul
a-
tions provides that a respondent shall file an answer 
wit
h
in 21 days from service of a compliance specific
a-
tion.  Section 102.56(c) provides that if the respondent 
fails to file an an
swer to the specification within the time 
prescribed by this section, the Board may, either with or 
without taking evidence in support of the allegations of 
the specification and without further notice to the r
e-
                    
 
6
 
The envelope containing the amended compliance specification 
mailed to Sherwood Brands, Inc. and Asher Candy, Inc. was returned 
as undeliverable, but the amended compliance specific
ation was su
c-
cessfully served on counsel for Sherwood Brands, Inc. Thereafter, 
counsel for Sherwood Brands, LLC advised counsel for the Acting 
General Counsel that Sherwood Brands, LLC had filed a Chapter 11 
bankruptcy petition.  In response, by letter dat
ed September 2, 2011, 
addressed to counsel for Sherwood Brands, LLC, counsel for the Ac
t-
ing General Counsel informed him that Board unfair labor practice 
proceedings are excepted from the automatic stay provision of the 
Bankruptcy Code.  Thereafter, counse
l for Sherwood Brands, Inc. 
acknowledged receipt of the September 2, 2011 letter during a phone 
call with counsel for the Acting General Counsel on September 6, 
2011.
 
7
 
This letter is attached to the motion as Exh
.
 
J.
 
 ASHER CANDY
,
 
INC
.
 
25
 
spondent, find the specification to be true a
nd enter such 
order as may be appropriate.
 
According to the uncontroverted allegations of the M
o-
tion for Default Judgment, the Respondents, despite ha
v-
ing been advised of the filing requirements, have failed 
to file an answer to the amended compliance spec
ific
a-
tion.  In the absence of good cause for the Respondents

 
failure to file an answer, we deem the allegations in the 
amended compliance specification to be admitted as true, 
and grant the Acting General Counsel

s Motion for D
e-
fault Judgment.
8
 
On the 
entire record, the Board makes the following
 
F
INDINGS OF 
F
ACT
 
Sherwood Brands, Inc. is a North Carolina corporation 
with its principal place of business located at 1803 R
e-
search Boulevard, Suite 201, Rockville, Maryland.  On 
July 1, 2011, Sherwood Brands, 
Inc. filed a Chapter 11 
petition in the United States Bankruptcy Court for the 
District of Maryland in Case No. 11
-
28309.
 
Sherwood Brands, LLC is a North Carolina corpor
a-
tion with its principal place of business located at 1803 
Research Boulevard, Suite 20
1, Rockville, Maryland.  
On July 1, 2011, Sherwood Brands, LLC filed a Chapter 
11 petition in the United States Bankruptcy Court for the 
District of Maryland in Case No. 11
-
28307.
 
At all material times, Sherwood Brands, Inc. operated 
as a holding company. 
 
The following companies are 
wholly
-
owned subsidiaries of Sherwood Brands, Inc.: 
Sherwood Brands, LLC, Sherwood Brands of Rhode 
Island Inc., and Sherwood Foods, Inc.
 
At all material times, the following individuals have 
held the positions listed below for 
Sherwood Brands, Inc. 
and its wholly owned subsidiaries, including Sherwood 
Brands, LLC, Sherwood Brands of Rhode Island Inc., 
and Sherwood Foods, Inc.:
 
 
Uziel Frydman

COO and President
 
Amir Frydman

CEO and Vice President
 
Christopher Willi

CFO and Treasure
r
 
 
                    
 
8
 
Although Sherwood Brands, Inc. and S
herwood Brands, LLC have 
filed Chapter 11 bankruptcy petitions, it is well established that the 
institution of bankruptcy proceedings does not deprive the Board of 
jurisdiction or authority to entertain and process an unfair labor practice 
case to its fina
l disposition.  See, e.g., 
Cardinal Services
, 295 NLRB 
933, 933 fn. 2 (1989), and cases cited therein.  Board proceedings fall 
within the exception to the automatic stay provisions for proceedings 
by a governmental unit to enforce its police or regulatory 
powers.  See 
NLRB v. 15th Avenue Iron Works, Inc.,
 
964 F.2d 1336 (2d Cir. 1992); 
Cardinal Services
, 295 NLRB at 933 fn. 2; accord
:
 
Ahrens Aircraft, 
Inc. v. NLRB,
 
703 F.2d 23 (1st Cir. 1983).
 
At all material times, Sherwood Brands, Inc. and 
Sherwood Brands, LLC have done business as and have 
also been known as Sherwood Brands, Inc. LLC.
 
On November 3, 2006, Asher Candy, Inc. and She
r-
wood Brands, Inc. jointly filed with the United States 
District Court for the District of Columbia a petition for 
review of the Board Decision and Order reported at 348 
NLRB 993, that named Sherwood Brands, Inc. LLC as 
one of the two single employer Respondents.
9
 
At all material times prior to December 2006, a
ll rev
e-
nues generated by Sherwood Brands, Inc.

s wholly 
owned subsidiaries, including Sherwood Brands, LLC, 
Sherwood Brands of Rhode Island Inc., and Sherwood 
Foods, Inc. were deposited into bank account(s) regi
s-
tered to Sherwood Brands, Inc.
 
At all materi
al times prior to December 2006, all pa
y-
roll expenses incurred by Sherwood Brands, Inc.

s who
l-
ly owned subsidiaries, including Sherwood Brands, LLC, 
Sherwood Brands of Rhode Island Inc., and Sherwood 
Foods, Inc., were paid from various bank accounts regi
s-
t
ered to Sherwood Brands, Inc.
 
On about December 20, 2006, Sherwood Brands, Inc. 
transferred $20,756 from its collateral reserve account 
xxxxxx0849 at BB&T Bank to Sherwood Brands, LLC 
Master account 
x
xxxxx1486 at BB&T Bank.
 
On about December 28, 2006, Sher
wood Brands, Inc. 
transferred $1,071,795.83 from its collateral reserve a
c-
count xxxxxx0849 at BB&T Bank to Sherwood Brands, 
LLC Agent account 
x
xxxxx1516 at BB&T Bank.
 
Between January 1 and March 9, 2007, Sherwood 
Brands, Inc. made deposits into its collate
ral reserve a
c-
count xxxxxx0849 at BB&T Bank in the following 
amounts:  January 2007

$18,181.98; February 2007

$142,967.73; and March 2007

$12,923.25.
 
Between January 1 and March 9, 2007, Sherwood 
Brands, Inc. transferred all of the deposits listed above 
fr
om its collateral reserve account xxxxxx0849 at BB&T 
Bank to Sherwood Brands, LLC Agent account 
x
xxxxx1516 at BB&T Bank.
 
On about March 9, 2007, when Sherwood Brands, Inc. 
closed its collateral reserve account at BB&T Bank, 
Sherwood Brands, Inc. caused all
 
electronic vendor 
payments sent to its collateral reserve account to be cre
d-
                    
 
9
 
We take administrative notice of the fact that in the court pro
cee
d-
ing discussed above the Respondents affirmatively stated in their pet
i-
tion for review that Sherwood Brands, Inc. (rather than Sherwood 
Brands, Inc. LLC) was the aggrieved party.  In addition, as noted 
above, the undisputed allegations in the amended co
mpliance specific
a-
tion state that 
Sherwood Brands, Inc. and Sherwood Brands, LLC have 
done business as and have also been known as Sherwood Brands, Inc. 
LLC.
  
Accordingly, we find that Sherwood Brands, Inc. is the entity 
found to be a single employer with 
Asher Candy in case 348 NLRB 
993, and we have modified the case caption to reflect this.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
26
 
ited to either the Sherwood Brands, LLC Agent account 
x
xxxxx1516 or Master account 
x
xxxxx1486 at BB&T 
Bank.
 
At all material times prior to December 2006, She
r-
wood Brands, Inc. fun
ded the payroll of its wholly 
owned subsidiaries Sherwood Brands of Rhode Island 
Inc. and Sherwood Foods, Inc. with funds from its 
BB&T Bank account xxxxxx8445.
 
At all material times since December 2006, Sherwood 
Brands, LLC, through its BB&T Bank Operatin
g account 
x
xxxxx1451 has funded the payroll of Sherwood Brands, 
Inc.

s wholly owned subsidiaries Sherwood Brands of 
Rhode Island Inc. and Sherwood Foods, Inc.
 
The transfer on December 28, 2006 of $1,071,795.83 
from Sherwood Brands, Inc. to Sherwood Brands,
 
LLC 
described above occurred at times when Sherwood 
Brands, Inc. was either insolvent or rendered insolvent 
by said transactions.  The transfers of funds on December 
28, 2006, and between January 1 and March 9, 2007 by 
Sherwood Brands, Inc. described abov
e were made wit
h-
out Sherwood Brands, Inc. receiving equivalent value 
from Sherwood Brands, LLC in exchange for the funds 
which it was transferred.  These transfers constituted 
fraudulent conveyances against the interests of the 
Board.
 
Sherwood Brands, Inc.
 
does not currently have any 
funds on deposit with BB&T Bank or with any non
-
BB&T Bank.  Sherwood Brands, Inc., by fully depleting 
its accounts at BB&T Bank, as described above, has re
n-
dered itself insolvent and unable to satisfy its remedial 
obligations t
o the Board under the January 26, 2008 
Court Judgment.
 
Based on the facts and conduct set forth above, She
r-
wood Brands, LLC is an alter
-
ego of Sherwood Brands, 
Inc., and is jointly and severally liable with Respondents 
Asher Candy, Inc., Sherwood Brands, I
nc. LLC, She
r-
wood Brands, Inc., Sherwood Brands, Inc., debtor
-
in
-
possession, and Sherwood Brands, LLC, debtor
-
in
-
possession, to comply with the Board Order and Court 
Judgment.
 
By virtue of the fact that Sherwood Brands, Inc. is an 
adjudicated single employ
er with Respondent Asher 
Candy, Inc., Sherwood Brands, Inc. is bound by the Su
p-
plemental Board Order dated February 19, 2009, and the 
Court Judgment entered on September 10, 2009.
 
Based on the facts and conduct set forth above, we find 
that Asher Candy, In
c., Sherwood Brands, Inc., She
r-
wood Brands, LLC, Sherwood Brands, Inc., debtor
-
in
-
possession, and Sherwood Brands, LLC, debtor
-
in
-
possession are jointly and severally liable to comply with 
the Board

s Supplemental Decision and Order and the 
Court

s Judgmen
t enforcing the Board

s Supplemental 
Decision and Order.
 
ORDER
 
The National Labor Relations Board orders that the 
Respondents, Asher Candy, Inc., Sherwood Brands, Inc., 
Sherwood Brands, LLC, Sherwood Brands, Inc., debtor
-
in
-
possession, and Sherwood Brands,
 
LLC, debtor
-
in
-
possession, their officers, agents, successors, and assigns, 
shall jointly and severally make whole the unit emplo
y-
ees named in the Board

s Supplemental Decision and 
Order reported at 353 NLRB 959 by paying them the 
amounts set forth therei
n, with interest to the date of 
payment as prescribed in 
New Horizons for the Retarded
, 
283 NLRB 1173 (1987), minus tax withholdings required 
by Federal and State laws.
10
 
 
TOTAL AMOUNT DUE

$279,523.20
 
                    
 
10
 
The Board has declined to apply its new policy, announced in 
Kentucky River Medical Center
, 356 NLRB 
6
 
(2010), enf. denied on 
other grounds sub nom. 
Jackson Hospital
 
Corp. v. NLRB
, 
647 F.3d 
1137 (D.C. Cir. 2011)
, of daily compounding of interest on backpay 
awards, in cases such as this, that were already in the compliance stage 
on the date that decision issued.  
Rome Electrical Systems, Inc.
, 356 
NLRB 
170, 170
 
fn. 2 (
2010).
 
 
